Citation Nr: 0614729	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral hearing loss, evaluated at 0 percent disabling.



FINDING OF FACT

The veteran manifests Level IV hearing in the right ear 
and Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
higher, for service-connected hearing loss are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86. 4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In July 2003, the RO granted service connection for bilateral 
hearing loss and assigned an initial disability rating of 0 
percent.

The February 2003 RO letter fully provided notice of elements 
of the evidence required to substantiate claims for service 
connection for hearing loss and advised the veteran of the 
allocation of responsibility for obtaining such evidence.  
Subsequent to the VA's advisement to the veteran of what 
evidence would substantiate the claims, the allocation of 
responsibility for obtaining such evidence, and advising the 
veteran that he should submit all relevant evidence, de novo 
review of the claims was accomplished in October 2003, and a 
Statement of the Case ("SOC") was issued.

The rating decision on appeal and the October 2003 SOC 
provided the veteran with specific information as to why the 
claim was being denied and of the evidence that was lacking.  
The October 2003 SOC supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.  

The RO did not advise the veteran of the relevant Diagnostic 
Code for hearing loss, nor provide a description of the 
rating formula for all possible schedular ratings for hearing 
loss from 0 percent to 100 percent, after the veteran timely 
filed a Notice of Disagreement in September 2003, contesting 
the 0 percent rating for bilateral hearing loss granted by 
the RO in July 2003, but rather did so in the October 2003 
SOC.  The veteran, however, was not thereby prejudiced 
because his bilateral hearing loss claim had already been 
substantiated in July 2003.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006)  ("[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103A notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.")  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  



Analysis

The veteran, through his representative, argues that a VA 
audiological examination is not adequate for rating the 
veteran's hearing loss because the audiological test is 
conducted in a sound proof room rather than in an environment 
that accounts for the effects of hearing loss on the ordinary 
conditions of the veteran's life, including the employment 
setting.  The veteran further argues that because his hearing 
loss is out of the norm, it should have been evaluated on an 
extraschedular basis under 38 C.F.R. § 3.321(b).  Finally, 
the veteran alleges that the RO misinterpreted how § 3.321(b) 
applies to his case by stating that an extraschedular rating 
is limited solely to cases where there is evidence of either 
marked interference with employment or frequent periods of 
hospitalization.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometric tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz. 38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. Id.

The record shows that the veteran underwent VA ear 
examinations in July 2003 and November 2003.  VA audiological 
evaluation in July 2003 revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
70
80
LEFT
5
10
45
55
65

The averages thus obtained are 55 for the right ear and 44 
for the left ear.  In addition, Maryland speech recognition 
scores were 84 percent for the right ear and 80 percent for 
the left hear.  With due application of the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100, Tables VI and VII, the 
veteran manifests Level II hearing in the right ear and Level 
III hearing in the left ear mandating a zero percent 
disability rating.  
 
VA audiological evaluation in July 2003 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
70
80
LEFT
5
10
45
55
65

The averages thus obtained are 55 for the right ear and 44 
for the left ear.  In addition, Maryland speech recognition 
scores were 80 percent for the right ear and 80 percent for 
the left hear.  With due application of the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100, Tables VI and VII, the 
veteran manifests Level IV hearing in the right ear and Level 
III hearing in the left ear mandating a 10 percent disability 
rating.  

The veteran and through his representative argue that the VA 
examinations are inadequate for rating purposes.  However, 
there is no evidence to support such an allegation, and, it 
is well established that, as a layman, the veteran is not 
considered capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183 (1997); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The veteran has requested that this matter be referred for an 
extraschedular evaluation.  However, a  temporal review of 
the veteran's symptomatology reveals that referral of this 
issue is not warranted.  Pursuant to 38 C.F.R. § 3.321(b)(1), 
an increased disability rating on an extraschedular basis may 
be awarded "[t]o accord justice to the exceptional case were 
the schedular evaluations are found to be inadequate . . . ."  
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards."  Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. § 3.321(b)(1)).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  None of the factors which suggest referral for 
extraschedular consideration are present here.  

Having considered the specific factors as enumerated in the 
applicable rating criteria, with due and mechanical 
application of the rating provisions, the evidence favors the 
assignment of a 10 percent disability rating, but no higher, 
and the appeal is granted.




ORDER

A 10 percent disability rating for bilateral hearing loss, 
and no higher, is granted subject to the statutes and 
regulations governing the payment of monetary awards.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


